DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding claim 1, the semicolon “;” in line 8 after the word “and” needs to delete.
Regarding claim 13, the recited “rending a universe view” in line 2 should amend to “rendering a universe view”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 6 recites "A computer program product comprising a computer-readable storage medium that stores instructions for execution by a processor…". Since the specification provides no description of the medium, examiner interpret this medium can be viewed as being signal per se.
As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
Claims 7-13 recite “The computer program product of claim 6” so are rejected under the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (U.S. Publication Number 2013/0132477, hereafter referred to as “Bosworth”) in view of O'Donnell (U.S. Publication Number 2008/0307004).  
Regarding claim 1, Bosworth teaches A system for rendering a mixed reality environment comprising (abstract: a geo-social networking system maintains a data store of shared space): 
memory configured to ([0041]: discussing about computer system 600 includes memory 604): store: metadata describing a set of associations between the set of geometric container definitions and indicators of sets of computing resources ([0027]: discussing about the location-triggered shared space process may maintain a data store of shared virtual spaces, wherein each shared virtual space comprises one or more content objects and is associated with a location and, optionally, one or more privacy settings (201). Examiner interprets that maintaining a data store of shared virtual spaces wherein each shared virtual space comprises one or more content objects and is associated with a location as claimed metadata describing a set of associations between the set of geometric container definitions and indicators of sets of computing resources.); and; 
a network interface configured to ([0044]: discussing about a network interface controller (NIC)): 
transmit requests, via a network, to a plurality of servers configured to provide mixed reality services ([0022]: discussing about the front end 120 may be implemented in software programs hosted by one or more server systems),
wherein a first server is configured to receive an indication of a physical location and send the metadata ([0028]: discussing about in response to a user's checking in to a place, a server-side process may construct a place web page including a selectable icon for creating a shared space), and 
wherein a second server is configured to receive a request for rendering information for a geometric container and send rendering information ( [0033]: The location-triggered shared space process may cause a server-side process to construct a place web page incorporating a selectable link of the selected shared space and selectable snippets/thumbnails of one or more content objects of the selected shared space, and present the place web page in a graphical user interface of the mobile client application. The first user can select the link and/or the snippets/thumbnails, causing the mobile client application to retrieve from the social networking system one or more content objects of the selected shared space and display the content objects in its graphical user interface.);
a processor configured to ([0041]: discussing about computer system 600 includes a processor 602): 
determine a first physical location of a device ([0019]: The client application may automatically access Global Positioning System (GPS) or other geo-location functions supported by the mobile device and report the user's current location to the geo-social networking system. Examiner interprets that reporting the user's current location based on GPS of the mobile device to the geo-social networking system as claimed determine a first physical location of a device.);
send, via the network interface and based on the first physical location, a request for a set of geometric containers with associated metadata that are within proximity to the first physical location ([0032] and Fig. 3: discussing about the location-triggered shared space process may access data indicating a current location of a first user (301));
determine a first geometric container based on the first physical location of the device ([0032] and Fig. 3: discussing about the location-triggered shared space process may identify one or more nearby shared spaces (302). For example, the location-triggered shared space process may access location database 104 for one or more nearby shared spaces, wherein each of the one or more nearby shared spaces has a location within a threshold distance (e.g., 200 feet) from the first user's current location. Examiner interprets that identifying one or more nearby shared spaces as claimed determine a first geometric container based on the first physical location of the device.);
send, via the network interface and to one or more computing resources based on the associated metadata, a request for rendering information describing the first geometric container, from the set of geometric containers ([0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for rendering information describing the first geometric container.);
receive, via the network interface, the rendering information ([0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device); and 
render, for display and with an appearance that rendered objects are within the first geometric container, the rendering information ([0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device as claimed render, for display and with an appearance that rendered objects are within the first geometric container, the rendering information.).
Bosworth does not explicitly teach a set of geometric container definitions for an extended reality simulation, wherein each geometric container definition describes a physical location in at least three dimensions.
O'Donnell teaches a set of geometric container definitions for an extended reality simulation, wherein each geometric container definition describes a physical location in at least three dimensions ([0003]: A geographic location optionally is represented as a point, line, area or volume, and optionally is represented in either two-dimensions or three-dimensions. [0020]: Location is defined as a position in space, where position may be represented by a point, line, polygon, or volume in 3-dimensional space. Examiner interprets that location is defined as a volume in 3-dimensional space as claimed geometric container definition describes a physical location in at least three dimensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth with the teaching about three-dimensional space of O'Donnell because it would improve the boundaries of geometric container/space or physical location more accurate on the earth so returning precise information based on geospatial information to a requestor in accordance with a search criteria. 

Regarding claim 3, Bosworth in view of O'Donnell teaches wherein a first set of computing resources associated with a first geometric container are configured to serve a first augmented reality simulation limited to the first physical location within the first geometric container (Bosworth, [0027]: discussing about the location-triggered shared space process may maintain a data store of shared virtual spaces, wherein each shared virtual space comprises one or more content objects and is associated with a location and, optionally, one or more privacy settings (201). Examiner interprets that each shared virtual space comprises one or more content objects and is associated with a location as claimed a first set of computing resources associated with a first geometric container are configured to serve a first augmented reality simulation limited to the first physical location within the first geometric container.).

Regarding claim 4, Bosworth in view of O'Donnell teaches wherein a second set of computing resources associated with a second geometric container are configured to serve a second augmented reality simulation limited to a second physical location within the second geometric container, wherein the second set of computing resources are different than the first set of computing resources, wherein the second geometric container is different than the first geometric container, and wherein the second physical location is different than the first physical location (Bosworth, [0034]: discussing about a first user may go to a popular destination such as Golden Gate Bridge,  the social networking system can based on the example method of FIG. 3, transmit to the first user one or more photos from a shared space created by the first user's first-degree friend (and with a location corresponding to Golden Gate Bridge). As a fan of Oakland Athletics checks in to a place corresponding to Oakland Coliseum, the social networking system can construct a place web page (corresponding to Oakland Coliseum) including photos and video clips from the shared space "A's vs. Yankees series, July 2011" set up by Oakland Athletics as described earlier. Examiner interprets that Golden Gate Bridge shared space is different physical location from Oakland Coliseum shared space which contain difference objects such as photos and video clips).

Regarding claim 5, Bosworth in view of O'Donnell teaches wherein the rendering information is based on an augmented reality simulation limited within the geometric container (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device, causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device).

Regarding claim 6, Bosworth teaches A computer program product comprising a computer-readable storage medium that stores instructions for execution by a processor to perform operations of a location-based rendering system, the operations, when executed by the processor (abstract: discussing about a geo-social networking system maintains a data store of shared space; [0041]: discussing about computer system 600 includes a processor 602, memory 604, storage 606), to perform a method, the method comprising:
determining a first physical location of a device ([0019]: The client application may automatically access Global Positioning System (GPS) or other geo-location functions supported by the mobile device and report the user's current location to the geo-social networking system. Examiner interprets that reporting the user's current location based on GPS of the mobile device to the geo-social networking system as claimed determine a first physical location of a device.);
sending, via a network interface ([0044]: discussing about a network interface controller (NIC)) and based on the first physical location, a request for a set of geometric container definitions, for an extended reality simulation, with associated metadata that are within proximity to the first physical location ([0032] and Fig. 3: discussing about the location-triggered shared space process may access data indicating a current location of a first user (301)), and wherein the metadata describes a set of associations between the set of geometric container definitions and indicators of sets of computing resources ([0027]: discussing about the location-triggered shared space process may maintain a data store of shared virtual spaces, wherein each shared virtual space comprises one or more content objects and is associated with a location and, optionally, one or more privacy settings (201));
storing a received set of geometric container definitions and the metadata ([0027]: discussing about the location-triggered shared space process may maintain a data store of shared virtual spaces, wherein each shared virtual space comprises one or more content objects and is associated with a location and, optionally, one or more privacy settings (201). Examiner interprets that maintaining a data store of shared virtual spaces wherein each shared virtual space comprises one or more content objects and is associated with a location as claimed storing a received set of geometric container definitions and the metadata.);
sending, via the network interface and to one or more computing resources based on the associated metadata, a request for first rendering information related to a first geometric container definition, from the set of geometric container definitions ([0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for first rendering information related to a first geometric container definition.);
receiving, via the network interface, the first rendering information ([0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device); and 
rendering, for display and with an appearance that rendered objects are within the first geometric container defined by the first geometric container definition, the first rendering information ([0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device as claimed rendering, for display and with an appearance that rendered objects are within the first geometric container defined by the first geometric container definition, the first rendering information.).
Bosworth does not explicitly teach wherein each geometric container definition describes a physical location in at least three dimensions.
O'Donnell teaches wherein each geometric container definition describes a physical location in at least three dimensions ([0003]: A geographic location optionally is represented as a point, line, area or volume, and optionally is represented in either two-dimensions or three-dimensions. [0020]: Location is defined as a position in space, where position may be represented by a point, line, polygon, or volume in 3-dimensional space. Examiner interprets that location is defined as a volume in 3-dimensional space as claimed geometric container definition describes a physical location in at least three dimensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth with the teaching about three-dimensional space of O'Donnell because it would improve the boundaries of geometric container/space or physical location more accurate on the earth so returning precise information based on geospatial information to a requestor in accordance with a search criteria. 

Regarding claim 7, Bosworth in view of O'Donnell teaches wherein the extended reality simulation is an augmented reality simulation, mixed reality simulation, or virtual reality simulation (Bosworth, [0025]: A location-aware service can provide users access to a shared virtual space including one or more content objects (e.g., a post or comment, a photo, a video clip, an application, etc.) that are associated with a particular location.).

Regarding claim 8, Bosworth in view of O'Donnell teaches determining, based on the first physical location of the device, the first geometric container (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may identify one or more nearby shared spaces (302). For example, the location-triggered shared space process may access location database 104 for one or more nearby shared spaces, wherein each of the one or more nearby shared spaces has a location within a threshold distance (e.g., 200 feet) from the first user's current location. Examiner interprets that identifying one or more nearby shared spaces as claimed determine a first geometric container based on the first physical location of the device.).

Regarding claim 9, Bosworth in view of O'Donnell teaches rendering further comprises processing the first rendering information to provide a first augmented reality simulation (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device, causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device).

Regarding claim 10, Bosworth in view of O'Donnell teaches sending, via the network interface and to one or more second computing resources based on the associated metadata, a second request for second rendering information related to a second geometric container definition, from the set of geometric container definitions (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for first rendering information related to a first geometric container definition. [0034]: discussing about a first user may go to a popular destination such as Golden Gate Bridge, the social networking system can based on the example method of FIG. 3, transmit to the first user one or more photos from a shared space created by the first user's first-degree friend (and with a location corresponding to Golden Gate Bridge). As a fan of Oakland Athletics checks in to a place corresponding to Oakland Coliseum, the social networking system can construct a place web page (corresponding to Oakland Coliseum) including photos and video clips from the shared space "A's vs. Yankees series, July 2011" set up by Oakland Athletics as described earlier. Examiner interprets that selecting the Golden Gate Bridge or Oakland Coliseum shared space as claimed a second request for second rendering information related to a second geometric container definition.);
receiving, via the network interface, second rendering information (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device); and 
rendering, for display and with the appearance that second rendered objects are within the second geometric container definition, the second rendering information (Bosworth, [0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device as claimed rendering, for display and with an appearance that rendered objects are within the first geometric container defined by the first geometric container definition, the first rendering information.).

Regarding claim 12, Bosworth in view of O'Donnell teaches sending, via the network interface and to one or more second computing resources based on the associated metadata, a plurality of requests for rendering information related to a plurality of geometric container definitions, from the set of geometric container definitions (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for first rendering information related to a first geometric container definition. [0034]: discussing about a first user may go to a popular destination such as Golden Gate Bridge, the social networking system can based on the example method of FIG. 3, transmit to the first user one or more photos from a shared space created by the first user's first-degree friend (and with a location corresponding to Golden Gate Bridge). As a fan of Oakland Athletics checks in to a place corresponding to Oakland Coliseum, the social networking system can construct a place web page (corresponding to Oakland Coliseum) including photos and video clips from the shared space "A's vs. Yankees series, July 2011" set up by Oakland Athletics as described earlier. Examiner interprets that selecting the Golden Gate Bridge and Oakland Coliseum shared spaces as claimed a plurality of requests for rendering information related to a plurality of geometric container definitions.);
receiving, via the network interface, responses to the requests for rendering information (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device); and
rendering, for display and with the appearance that rendered objects based on each rendering information from each request are within an associated geometric container definition, the rendering information received based on the requests (Bosworth, [0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device as claimed rendering, for display and with the appearance that rendered objects based on each rendering information from each request are within an associated geometric container definition, the rendering information.).

Regarding claim 14, Bosworth teaches A method of location-based rendering (abstract: discussing about a geo-social networking system maintains a data store of shared space), the method comprising:
determining a first physical location of a device ([0019]: The client application may automatically access Global Positioning System (GPS) or other geo-location functions supported by the mobile device and report the user's current location to the geo-social networking system. Examiner interprets that reporting the user's current location based on GPS of the mobile device to the geo-social networking system as claimed determine a first physical location of a device.);
sending, via a network interface ([0044]: discussing about a network interface controller (NIC)) and based on the first physical location, a request for a set of geometric container definitions with associated metadata that are within proximity to the first physical location ([0032] and Fig. 3: discussing about the location-triggered shared space process may access data indicating a current location of a first user (301));
receiving, via the network interface, the set of geometric container definitions with associated metadata ([0032] and Fig. 3: discussing about the location-triggered shared space process may access location database 104 for a current location of the first user (e.g., recorded GPS coordinates, a recent place check-in activity));
sending, via the network interface and to one or more first computing resources based on the associated metadata, a first request for first rendering information describing a first geometric container definition, from the set of geometric container definitions ([0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed sending a first request for first rendering information describing a first geometric container definition.);
receiving, via the network interface, the first rendering information ([0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device); and 
rendering, for display and with an appearance that first rendered objects are within a first geometric container as defined by the first geometric container definition, the first rendering information ([0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device as claimed rendering, for display and with an appearance that rendered objects are within the first geometric container defined by the first geometric container definition, the first rendering information.).
Bosworth does not explicitly teach wherein each geometric container definition describes a physical location in at least three dimensions.
O'Donnell teaches wherein each geometric container definition describes a physical location in at least three dimensions ([0003]: A geographic location optionally is represented as a point, line, area or volume, and optionally is represented in either two-dimensions or three-dimensions. [0020]: Location is defined as a position in space, where position may be represented by a point, line, polygon, or volume in 3-dimensional space. Examiner interprets that location is defined as a volume in 3-dimensional space as claimed geometric container definition describes a physical location in at least three dimensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth with the teaching about three-dimensional space of O'Donnell because it would improve the boundaries of geometric container/space or physical location more accurate on the earth so returning precise information based on geospatial information to a requestor in accordance with a search criteria. 

Regarding claim 15, Bosworth in view of O'Donnell teaches determining, based on the first physical location of the device, the first geometric container definition (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may identify one or more nearby shared spaces (302). For example, the location-triggered shared space process may access location database 104 for one or more nearby shared spaces, wherein each of the one or more nearby shared spaces has a location within a threshold distance (e.g., 200 feet) from the first user's current location. Examiner interprets that identifying one or more nearby shared spaces as claimed determining, based on the first physical location of the device, the first geometric container definition.).

Regarding claim 16, Bosworth in view of O'Donnell teaches wherein rendering further comprises processing the first rendering information to provide a first augmented reality simulation (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device, causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device).

Regarding claim 17, Bosworth in view of O'Donnell teaches wherein rendering further comprises: processing the first rendering information to provide a first augmented reality simulation (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device, causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device); and
limiting the first augmented reality simulation to the first geometric container (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may identify one or more nearby shared spaces (302). For example, the location-triggered shared space process may access location database 104 for one or more nearby shared spaces, wherein each of the one or more nearby shared spaces has a location within a threshold distance (e.g., 200 feet) from the first user's current location. Examiner interprets that identifying one or more nearby shared spaces as claimed limiting the first augmented reality simulation to the first geometric container.).
Claim 18 is rejected under the same rationale as claim 11.

Regarding claim 19, Bosworth in view of O'Donnell teaches sending, via the network interface and to one or more second computing resources based on the associated metadata, a second request for second rendering information related to a second geometric container definition, from the set of geometric container definitions (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for first rendering information related to a first geometric container definition. [0034]: discussing about a first user may go to a popular destination such as Golden Gate Bridge, the social networking system can based on the example method of FIG. 3, transmit to the first user one or more photos from a shared space created by the first user's first-degree friend (and with a location corresponding to Golden Gate Bridge). As a fan of Oakland Athletics checks in to a place corresponding to Oakland Coliseum, the social networking system can construct a place web page (corresponding to Oakland Coliseum) including photos and video clips from the shared space "A's vs. Yankees series, July 2011" set up by Oakland Athletics as described earlier. Examiner interprets that selecting the Oakland Coliseum shared space as claimed a second request for second rendering information related to a second geometric container definition.);
receiving, via the network interface, the second rendering information (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device), and
wherein rendering further comprises rendering, for display, with the appearance that first rendered objects are within the first geometric container, and with the appearance that second rendered objects are within a second geometric container defined by the second geometric container definition, the first rendering information and second rendering information (Bosworth, [0033] and Fig. 3: discussing about causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device. Examiner interprets that causing the one or more content objects in the Golden Gate Bridge and Oakland Coliseum shared spaces to be displayed in a graphical user interface as claimed rendering, for display, with the appearance that first rendered objects are within the first geometric container, and with the appearance that second rendered objects are within a second geometric container.).

Regarding claim 20, Bosworth in view of O'Donnell teaches wherein rendering further comprises operating an extended reality simulation (Bosworth, [0033] and Fig. 3: discussing about the location-triggered shared space process can transmit one or more content objects of the selected shared space to the first user's mobile device, causing the one or more content objects to be displayed in a graphical user interface of an application hosted by the first user's mobile device).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of O'Donnell, and further in view of Zingale et al. (U.S. Publication Number 2004/0066409, hereafter referred to as “Zingale”).
Regarding claim 2, Bosworth in view of O'Donnell teaches the system of claim 1 as discussed above. Bosworth in view of O'Donnell does not explicitly teach wherein the first server is operated by a first entity and the second server is operated by a second entity different than the first entity.
Zingale teaches wherein the first server is operated by a first entity and the second server is operated by a second entity different than the first entity ([0046] and Fig. 1: Entity servers 300, 310 and 320 store information relating to corporate entities. Each of servers 300, 310 and 320 may store information relating to a single respective entity, and one or more of servers 300, 310 and 320 may store information relating to two or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth and O'Donnell with the teaching about managing multiple entity servers of Zingale because it would manage plurality corporate entities from many different sources from different entity servers to provide desired functionality.

Regarding claim 11, Bosworth in view of O'Donnell teaches the program product of claim 6 as discussed above. Bosworth also teaches wherein sending the request for a set of geometric container definitions, further comprises sending the request for a set of geometric container definitions to a server operated by a first entity,
wherein sending the request for rendering information, further comprises sending the request for rendering information to a server operated by a second entity (Bosworth, [0032] and Fig. 3: discussing about the location-triggered shared space process may select a particular nearby space if one or more privacy settings of the particular nearby shared space allow first user read-access to the particular nearby shared space. Examiner interprets that selecting a particular nearby space based first user read-access privacy settings as claimed send a request for first rendering information related to a first geometric container definition. [0034]: discussing about a first user may go to a popular destination such as Golden Gate Bridge, the social networking system can based on the example method of FIG. 3, transmit to the first user one or more photos from a shared space created by the first user's first-degree friend (and with a location corresponding to Golden Gate Bridge). As a fan of Oakland Athletics checks in to a place corresponding to Oakland Coliseum, the social networking system can construct a place web page (corresponding to Oakland Coliseum) including photos and video clips from the shared space "A's vs. Yankees series, July 2011" set up by Oakland Athletics as described earlier. Examiner interprets that selecting the Golden Gate Bridge shared space as claimed sending the request for a set of geometric container definitions to a server operated by a first entity, and selecting the Oakland Coliseum shared space as claimed sending the request for rendering information to a server operated by a second entity.).
Bosworth in view of O'Donnell does not explicitly teach wherein the second entity is different than the first entity.
Zingale teaches wherein the second entity is different than the first entity ([0046] and Fig. 1: Entity servers 300, 310 and 320 store information relating to corporate entities. Each of servers 300, 310 and 320 may store information relating to a single respective entity, and one or more of servers 300, 310 and 320 may store information relating to two or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth and O'Donnell with the teaching about managing multiple entity servers of Zingale because it would manage plurality corporate entities from many different sources from different entity servers to provide desired functionality.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of O'Donnell, and further in view of Wong (U.S. Publication Number 2012/0042282).
Regarding claim 13, Bosworth in view of O'Donnell teaches the program product of claim 12 as discussed above. Bosworth in view of O'Donnell does not explicitly teach rending a universe view with at least some of the rendered objects within the geometric container definitions comprising a planet.
Wong teaches rending a universe view with at least some of the rendered objects within the geometric container definitions comprising a planet ([0070]: discussing about the virtual space shows various objects in the universe, including galaxies, constellations, stars, planets, moons, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shared space process of Bosworth and O'Donnell with the teaching about virtual space of Wong because it would the exploration system can use to enable the user to navigate through a virtual space which is a representation of outer space (Wong, [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokhale et al. (US 20090307448 A1) discloses that a method and system for automatically aggregating data items and storage media and placing each in a container, based on a storage preferences. The items in the container are generally of a similar type or classification. The container may be tracked by the system instead of individually tracking and monitoring each of the data items and storage media contained in the container. The location of the container is tracked within the storage system and at offsite storage, for administrative, reporting or other uses.
Kim et al. (US 20130173826 A1) discloses that FIG. 2 is a diagram exemplarily showing a data exchange procedure between the plurality of servers and the MMT client under the hybrid delivery service environment that the plurality of media entities configuring one service are transported from the plurality of different servers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     
October 22, 2022